455 F.2d 217
UNITED STATES of America, Appellee,v.Roger Lee BRAGER, Appellant.
No. 71-1298.
United States Court of Appeals,Eighth Circuit.
Feb. 9, 1972.

Roger Lee Brager, pro se.
Bert C. Hurn, U. S. Atty., and Anthony P. Nugent, Jr., Asst. U. S. Atty., Kansas City, Mo., on brief for appellee.
Before MATTHES, Chief Judge, BRIGHT, Circuit Judge, and WEBSTER, District Judge.*
PER CURIAM.


1
Appellant, acting pro se, has appealed from his conviction of bank robbery, in violation of 18 U.S.C. Sec. 2113(a) and (d).  Appellant was represented at trial by court appointed counsel.  This court appointed trial counsel to represent appellant on appeal.  After the appointment was made, appellant executed and filed in this court a verified release of his attorney and requested the right to represent himself on appeal.  Appellant's request was granted and he has filed a pro se brief.


2
Appellant presents four contentions of error for consideration on appeal.


3
* The evidence was insufficient to support the conviction.

II

4
The district court erred in failing to stop the reproduction of the 16 mm. motion picture film for better viewing by the jury.

III

5
The prosecutor's argument was unduly prejudicial.

IV

6
Appellant was denied effective representation of counsel at trial.


7
We have examined the entire record in light of appellant's claims of error and find them wholly lacking in substance.


8
* It stands undisputed that the bank was robbed on the day in question.  There were four participants in the robbery.  Several shots were fired during the holdup.  Two witnesses-the bank guard who was assaulted by appellant, and one of the bank employees positively identified appellant as one of the perpetrators of the offense.  This testimony was unchallenged and no evidence was offered by appellant except by one witness who attempted to establish an alibi for him.  Obviously, the jury did not credit the alibi witness' testimony.  Beyond doubt, a strong case was presented.

II

9
The films recorded by two 16 mm. cameras were reproduced twice before the jury.  No request was made to stop the showing at any particular point, in fact, appellant's counsel acquiesced in the manner in which the films were exhibited to the jury.  There was no error.III


10
We find nothing improper or offensive in the argument of the Assistant United States Attorney.  Apparently, appellant's counsel found nothing wrong with the argument, as he made no objection to any part of it.

IV

11
The record completely refutes appellant's claim of inadequate assistance of counsel.  Appellant's attorney did the best he could with the almost ironclad case presented by the Government.


12
The judgment is affirmed.



*
 Eastern District of Missouri, sitting by designation